Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

TECHNOLOGY LICENSE AGREEMENT


THIS LICENSE AGREEMENT is effective the 26th day of September, 2013 between
Butamax Advanced Biofuels LLC, a Delaware limited liability company located at
Bldg 356, DuPont Experimental Station, Wilmington, DE ("BUTAMAX"), and Highwater
Ethanol LLC, a Minnesota limited liability company located at 24500 U.S. 14,
Lamberton, MN ("HIGHWATER").


    WHEREAS, the Parties have entered into a binding Term Sheet for Phase 1
Plant Retrofit (the “Term Sheet”) dated July 18, 2013, pursuant to which the
Parties desire to enter into the instant Technology License Agreement (“License
Agreement”) concurrent with execution of other agreements designated the
Definitive Agreements in said Term Sheet;


WHEREAS, BUTAMAX has certain intellectual property and technology, including a
developing patent portfolio, patents, know-how, trade secrets, products,
processes, proprietary equipment and other Technical Information, relating to
Project Nemo Facility and is willing to provide certain rights to certain of
such intellectual property to HIGHWATER and HIGHWATER desires to obtain such
rights as well as related obligations as described herein;


THEREFORE, in consideration of the mutual understandings and obligations herein
set forth, the Parties agree as follows:


ARTICLE 1 - DEFINITIONS For the purpose of this License Agreement, capitalized
terms used herein (including in the preamble and recitals hereto) and not
otherwise defined herein shall have the following meanings:


1.1    “Affiliate” shall mean, with respect to any person or entity, any person
or entity that directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such person or
entity provided that any such person or entity which is a Competitor or in which
a Competitor has any ownership interest shall not be an Affiliate. For the
purposes of this definition, the term "control" or "controls" or "controlled"
means either (a) the power, direct or indirect, to direct or cause the direction
of the management and policies of a person or entity whether by contract or
otherwise or (b) ownership of fifty percent or more of the stock or other equity
interest in a person or entity.


1.2    “Butamax Agreements" and “Definitive Agreements” both shall mean (a) an
Easement for Construction and Process Demonstration Agreement (the "Easement
Agreement"), (b) an Equipment Lease (the "Lease"), (c) this License Agreement,
(d) a Security Interest Agreement (“Security Agreement”), and (e) a Technology
Demonstration Risk Reduction Agreement (“Risk Reduction Agreement”) executed
concurrent with this License Agreement.
    
1.3    “BUTAMAX Confidential Information” means business and technical
information, including Technical Information in any form (including samples),
pertaining or related to the engineering design, implementation, use, testing,
sampling, operation, demonstration and sale of product produced from the Butamax
Unit or any information related to (i) any other BUTAMAX technology or business
information, (ii) BUTAMAX contractors, negotiations and agreements, and (iii)
BUTAMAX biobutanol strategy; disclosed prior to termination of this License
Agreement that is identified by or on behalf of BUTAMAX as constituting
”Confidential Information” (or a similar legend). The term includes information
that is disclosed orally or visually and identified as constituting Confidential
Information at the time of disclosure. The term does not include information
that (a) is or becomes known to the public through no fault of HIGHWATER; (b) is
learned by HIGHWATER from a third party entitled to disclose it, provided that
the third party does not impose restrictions of confidentiality or non-use on
HIGHWATER; (c) was already known to




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



HIGHWATER at the time of disclosure by or on behalf of BUTAMAX, without third
party restrictions of confidentiality or nonuse, or a direct or indirect
obligation of such third party to BUTAMAX to maintain confidentiality, as shown
by HIGHWATER’s prior written records; or (d) is developed by or for HIGHWATER
prior to the Effective Date of this License Agreement without use of the BUTAMAX
Confidential Information as shown by HIGHWATER’s prior written records.
Information disclosed hereunder shall not be deemed to be within the foregoing
exceptions merely because such information is embraced by more general knowledge
in the public domain or in HIGHWATER’s possession. In addition, no combination
of features shall be deemed to be within the foregoing exceptions merely because
individual features are in the public domain or in HIGHWATER’s possession,
unless the combination itself and its principle of operations are in the public
domain or in HIGHWATER’s possession.


1.4    “BUTAMAX Intellectual Property” shall mean, to the extent Controlled by
BUTAMAX, (a) all Technical Information, and any patents and patent applications
related thereto set forth in Exhibit 1, including Technical Information
incorporated in the Butamax Unit and the Butamax Process descriptions, as set
forth in Exhibit 1, and (b) any know-how incorporated in, or patents that cover,
the Inventions related thereto.


1.5    “Butamax Process” shall mean that process for feedstock processing and
recovery of corn oil *** described in Exhibit 1.


1.6     "Competitor" shall mean any entity other than BUTAMAX or an Affiliate of
BUTAMAX *** a Competitor shall not include a corn oil derived biodiesel
technology supply company so long as any implementation of such company’s
biodiesel technology in the Plant that uses the Product does not adversely
affect the value proposition for biobutanol or implementation of the biobutanol
technology in any way.


1.7    “Controlled” shall mean, when used in reference to intellectual or other
intangible property, or materials, that a Party owns or has a license or
sublicense to such intellectual or other intangible property or materials, and
has the ability to grant a license or sublicense or other right to use such
intellectual or other intangible property or materials, as applicable, as
provided for herein, without violating the terms of any agreement or other
arrangement with any third party.


1.8    “Effective Date” means the date indicated above as being the effective
date of this License Agreement, which shall be conditional upon full execution
of the Butamax Agreements, and BUTAMAX execution of definitive terms with the
Project Nemo Facility builder.


1.9    “Field of Use” means implementation, demonstration, operation and use of
the Project Nemo Facility *** solely for production of saleable corn oil during
ethanol production. Such corn oil sales may be on a global basis. The Field of
Use also permits operation of the Project Nemo Facility at BUTAMAX’s direction
for purposes of the easements granted by Highwater to BUTAMAX in the Easement
Agreement.


1.10    “Improvements” has the meaning given in paragraph 2.4.


1.11    “Inventions” has the meaning given in paragraph 2.5.


1.12    “License Term” is the period of time in which BUTAMAX has granted a
license to HIGHWATER. As it pertains to BUTAMAX Intellectual Property, this
period commences on the Effective Date and continues until expiration of the
last to expire Patents, unless earlier terminated. The License Term may be
terminated prior to expiration of the last to expire Patent as provided herein.






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



1.13     “LTP” means the construction release Licensing Technology Package that
contains Technical Information. BUTAMAX will provide the Technical Information
from the LTP to Highwater as needed and as reasonably practicable.


1.14    “Party” means BUTAMAX or HIGHWATER depending on the context, and
“Parties” means BUTAMAX and HIGHWATER.


1.15    “Patents” means any BUTAMAX Controlled patents/patent applications
listed in attached Exhibit 1, including, but not limited to, provisional,
utility, divisional, continuation, continuation-in-part, and design patent
applications, any continuing or divisional application thereof, any patent
granted on any aforesaid patent application, and any extension, revival,
reissue, reexamination and foreign patents and patent applications that rely on
aforesaid patents and patent applications in whole or in part for an effective
priority date.


1.16    “Payment” has the meaning set forth in the Lease.


1.17     “Plant” means only the HIGHWATER ethanol plant located at Lamberton
Minnesota having a nameplate or nominal capacity of about fifty-five to sixty
(55-60) million gallons of ethanol per year. Plant shall not include the Butamax
Unit unless specifically stated.


1.18    “Product” shall mean saleable corn oil made, used, or sold from use or
operation of the Project Nemo Facility. ***.


1.19    “Project Nemo Facility” is also referred to herein as the “Butamax Unit”
shall mean that technology and equipment (including the housing for the
technology and equipment), but excluding any intellectual property, for
feedstock processing and recovery of corn oil ***.


1.20    “Samples” may be taken by or for BUTAMAX at BUTAMAX’s request in
accordance with the Easement Agreement. All samples and analysis will be owned
by Butamax and are considered BUTAMAX Confidential Information hereunder.


1.21    “Technical Information” means know-how, trade secrets, data, samples,
software (including copyrights in said software), training material, engineering
design, equipment specifications, and technology, including all technical
information embodied in the LTP, the Butamax Unit and the Butamax Process, that
is disclosed to HIGHWATER by or on behalf of BUTAMAX pursuant to this License
Agreement.


Except as otherwise expressly provided, the following rules of interpretation
shall apply to this License Agreement and the other Butamax Agreements: (a) the
singular includes the plural and the plural includes the singular; (b) except
where otherwise specified, the word “or” is not exclusive (thus, if a party “may
do (i) or (ii),” then the party may do either or both, and the party is not
limited to a mutually exclusive choice between the two alternatives); (c) a
reference to a person includes their successors and permitted assigns; (d)
accounting terms have the meanings given to them by GAAP, as applied by the
accounting entity to which they refer; (e) the words “include,” “includes” and
“including” are not limiting; (f) a reference in a document to an Article,
Section, Exhibit, Schedule, Annex or Exhibit is to the Article, Section,
Exhibit, Schedule, Annex or Exhibit of such document unless otherwise indicated;
(g) Exhibits, Schedules, Annexes or Appendices to any document shall be deemed
incorporated by reference in such document; (h) references to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto and (ii) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time to the extent permitted under the Butamax Agreements and in effect
at any given time; (i) the words “hereof,” “herein” and “hereunder” and words of
similar import when used in any




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



document shall refer to such document as a whole and not to any particular
provision of such document; and (j) references to “days” means calendar days,
unless the term “business days” shall be used.


ARTICLE 2 - LICENSE GRANT


2.1    Nonexclusive License Subject to the terms hereof, as of the Effective
Date and for the License Term, BUTAMAX hereby grants to HIGHWATER a limited,
revocable, nonexclusive license under BUTAMAX Intellectual Property, to (i) use,
demonstrate at BUTAMAX’s direction, and operate the Project Nemo Facility solely
at the Plant, within the Field of Use; and (ii) make, use, offer or market for
sale and sell Product only within the Field of Use. The BUTAMAX license granted
herein is contingent upon the Parties’ execution of each of the Butamax
Agreements.


2.2    This license is non-sublicensable, non-transferable, and subject to the
Security Agreement and shall apply (unless terminated prior to expiration and/or
HIGHWATER is in breach of this or any Definitive Agreement) only while HIGHWATER
is producing: 1) ethanol or ***.


2.3    BUTAMAX is and shall remain the sole and absolute owner of the Technical
Information, the LTP, all BUTAMAX Intellectual Property and BUTAMAX Confidential
Information, including its technology and any improvements thereto, and
including Improvements and Inventions as defined below.


2.4    Improvements Should BUTAMAX further develop or improve the BUTAMAX
Intellectual Property (licensed hereunder) during the Payment Term, BUTAMAX will
offer to HIGHWATER pursuant to a separate license agreement or by amendment to
this License Agreement, *** a nonexclusive license to use, limited to the Field
of Use and the restrictions set forth in Section 2.1 and 2.2, (i) such
improvements that are the result of activities at the Plant demonstrating the
use and operation of the Butamax Unit; *** in each case, to the extent such
improvements or developments (a) may provide an increase in corn oil production
or quality, and/or (b) reduction in operating costs and/or improvements ***.
BUTAMAX’s obligation to offer Improvements for license as provided in this
paragraph 2.4, is only in effect while HIGHWATER is in compliance with all the
terms and conditions of the Definitive Agreements. Any costs or fees associated
with implementing any Improvements are HIGHWATER’s sole obligation. Any
Improvements that have or may have third party or Affiliate encumbrances, or
that are not otherwise Controlled by BUTAMAX, are specifically excluded from
this paragraph. No other right or license will be provided without further
agreement and payment.


2.5    Inventions All improvements, inventions, plans, designs, writings,
reports, processes, ideas, know-how (including operating know-how), engineering
design and discoveries made, conceived, suggested or otherwise originated or
acquired by or on behalf of HIGHWATER or any of its employees, representatives,
contractors, agents, Affiliate collaborators and any HIGHWATER member of the
Steering Team (as defined in the Easement Agreement) (including any such
individuals working for HIGHWATER and with BUTAMAX) in connection with the
support, use and operation of the Project Nemo Facility, or its exercise of any
other rights granted, or performance of any obligations, hereunder or in
connection with the Definitive Agreements, (“Inventions”) shall be the sole and
absolute property of BUTAMAX. HIGHWATER shall, and shall cause all those working
on behalf of HIGHWATER to, make full disclosure, by reports provided on at least
a quarterly basis, to BUTAMAX of all such Inventions by its regular reporting of
operation of the Project Nemo Facility. Such regular reporting will be pursuant
to activities undertaken by the Steering Team established by the Parties in
accordance with the Easement Agreement. Without limiting the foregoing and for
clarity, the Inventions shall include all intellectual property conceived of,
developed and/or generated as a result of (i) any activities related to the
easements granted in the Easement Agreement, including any improvements to any
BUTAMAX technology or improvements to the Project Nemo Facility based on BUTAMAX
technology or BUTAMAX information; and/or (ii) access to BUTAMAX Confidential




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



Information, BUTAMAX Intellectual Property, the Butamax Unit, the Butamax
Process, any Samples, testing, Trials (as defined in the Easement Agreement),
any other BUTAMAX technology, and/or any improvements thereto.


2.6    Assignment of Inventions Further, HIGHWATER hereby grants, assigns and
conveys to BUTAMAX, or its designee, HIGHWATER’s entire right, title and
interest in and to each Invention (including any HIGHWATER invented
improvements) and any intellectual property derived therefrom or otherwise
related thereto, whether or not patentable, and shall, at all times during the
term of this License Agreement and after the expiration or termination of this
License Agreement cooperate and assist BUTAMAX in protecting and perfecting such
rights as may be reasonably requested by BUTAMAX, at BUTAMAX’s expense.
HIGHWATER shall require terms to be agreed by its employees and contractors to
effectuate the requirements of this Section 2. Such terms shall be agreed with
BUTAMAX. HIGHWATER shall have the right to use all such Inventions as part of
the license granted in this Section 2, so long as the license granted is in
effect.


2.7    Patent Filing HIGHWATER shall not file, without the prior express written
consent of BUTAMAX, any patent applications directed to inventions resulting
from activities covered by the licenses granted hereunder or its exercise of any
rights or performance of any obligations hereunder. The remedy for breach of
this paragraph shall be assignment to BUTAMAX of any patents that issue or grant
from such unauthorized filings at HIGHWATER’s sole cost and expense and
HIGHWATER hereby so assigns such patents to BUTAMAX.


2.8    Patent Prosecution BUTAMAX shall control all patent prosecution and
patent filing activities at its sole discretion and HIGHWATER shall cooperate in
all respects with such intellectual property protection activities as reasonably
requested by BUTAMAX, at BUTAMAX’s expense. Notwithstanding the foregoing,
BUTAMAX has no obligation to file or maintain any patents including Patents. Any
information in HIGHWATER’s possession which may support such patent filings will
be provided to BUTAMAX by HIGHWATER with reasonable notice.


2.9    Third Party Technology BUTAMAX understands that HIGHWATER may wish to
pursue implementing at the Plant, separate technology related to producing corn
oil derived biodiesel *** so long as implementation of such technology would
not, by BUTAMAX’s determination, adversely affect (i) any Payment owed to
BUTAMAX under the Lease, (ii) potential implementation of BUTAMAX biobutanol
technology, and/or (iii) BUTAMAX’s security interest in the Project Nemo
Facility. Should HIGHWATER implement such corn oil derived biodiesel technology,
or any other technology in contravention of (i)-(iii) in this paragraph, BUTAMAX
may terminate this License Agreement and remove the Project Nemo Facility at
HIGHWATER’s expense.


Notwithstanding anything to the contrary in this License Agreement, any
implementation by HIGHWATER of third party technology at its Plant, is
specifically excluded from BUTAMAX’s representations and warranties with respect
to the Project Nemo Facility, and BUTAMAX’s indemnification obligations set
forth herein and in the other Definitive Agreements. Specifically, BUTAMAX makes
no warranty nor has any indemnification obligations with respect to third party
intellectual property OR TECHNOLOGY implemented AT THE PLANT and/or use of any
corn oil produced at the Project Nemo Facility OR USING THE BUTAMAX PROCESS to
make biodiesel.




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.





2.10    Rights by Implication Neither Party has any rights or obligations under
this License Agreement and nothing herein shall be construed to confer any
rights upon a Party by implication, estoppel or otherwise with respect to the
other Party’s technology or intellectual property, except as expressly stated
herein or as expressly stated in Definitive Agreements.


2.11    Patent Marking Product information provided by HIGHWATER for any
Products sold by HIGHWATER shall be labeled with an appropriate patent pending
or other patent notice that pertains to BUTAMAX Intellectual Property, as
provided and approved by BUTAMAX.


ARTICLE 3 - TECHNICAL INFORMATION


3.1    Transmittal of Information BUTAMAX or its designee shall transmit to
HIGHWATER *** Technical Information *** pertaining to *** operation and use of
the Project Nemo Facility. This Technical Information is considered BUTAMAX
Confidential Information.
    
3.2    Technical Services Technical services for the Butamax Unit will be
managed by the Steering Team in accordance with the Easement Agreement. Such
services are to be provided exclusively by BUTAMAX or BUTAMAX designee except
where BUTAMAX has given its express written consent to HIGHWATER to solicit
technical services from a third party. These BUTAMAX resources will support
optimization and problem-solving as needed for the Project Nemo Facility. ***.
Where the services are *** by an equipment manufacturer or by a BUTAMAX
contractor, such services shall be at HIGHWATER’s expense. HIGHWATER shall at
all times remain responsible for all operations and maintenance of the Plant,
including control of the Plant distributed control system (“DCS”) and including
during BUTAMAX provision of technical services. Such responsibility shall be
consistent with any written equipment or materials warranties passed from
BUTAMAX to HIGHWATER from time to time, otherwise HIGHWATER assumes risk of
invalidating such warranties.


3.3    Visits and Demonstration From time to time, BUTAMAX *** shall be entitled
to *** review any HIGHWATER documents to ensure compliance with the terms
herein.


ARTICLE 4 - TRADEMARK RIGHTS


No express or implied right is granted by this License Agreement to use any
registered or unregistered trademark, trade name, service mark or commercial
symbol of BUTAMAX on or in connection with the sale, distribution, marketing and
promotion of any Product hereunder, unless required by BUTAMAX in writing. At
BUTAMAX’s request, HIGHWATER will support BUTAMAX licensing branding strategy.


ARTICLE 5 - CONFIDENTIALITY AND NON-USE


5.1    Confidentiality HIGHWATER shall keep confidential all BUTAMAX
Confidential Information disclosed pursuant to this License Agreement and shall
disclose such Confidential Information only to those of its employees to whom it
is necessary to so disclose for the purpose contemplated by this License
Agreement. Such disclosure shall be limited to such employees who have
previously agreed in writing to be bound by terms no less strict than the terms
of this License Agreement. Except for disclosure by BUTAMAX *** enforcing its
rights under this License Agreement, or (c) in connection with a potential or
actual sale of the business or assets related to this License Agreement, neither
Party shall publicly disclose any of the terms and conditions of this License
Agreement without the prior written consent of the other Party.








--------------------------------------------------------------------------------




5.2    HIGHWATER Disclosure Notwithstanding the foregoing Section 5.1, HIGHWATER
may disclose the terms and conditions of this License Agreement to the extent
reasonably necessary in connection with (a) the sale of HIGHWATER’s entire
ownership interest in the Facility to a third party (to the extent permitted
herein and/or in the other Definitive Agreements) which third party enters into
an agreement with BUTAMAX assuming all of HIGHWATER’s obligations, including the
license restrictions and protections of BUTAMAX Intellectual Property and
BUTAMAX Confidential Information, under this License Agreement and under the
BUTAMAX Agreements; provided that BUTAMAX grants prior written consent (not to
be unreasonably withheld) and, in no event may such disclosure be to a
Competitor, and (b) any legal reporting requirements to the United States
Securities and Exchange Commission ("SEC") or any other relevant securities
commission or exchange (including NASDAQ); provided that HIGHWATER shall
request, and use commercially reasonable efforts to obtain, confidential
treatment of the terms permitted to be redacted under applicable law and shall
provide BUTAMAX with a reasonable opportunity to review any and all filings with
the SEC (and other relevant securities commissions and exchanges) related hereto
prior to submission thereof, and shall give due consideration to any reasonable
and timely comments provided by BUTAMAX.


5.3    Non-use HIGHWATER shall not use BUTAMAX Confidential Information,
including Confidential Information learned from BUTAMAX or from operation and
use of the Project Nemo Facility, except for the purpose of exercising its
rights and carrying out its obligations under this License Agreement.


5.4    Term of Confidentiality The obligations imposed by this Article shall
survive for ten (10) years after the Effective Date of this License Agreement,
except for in the case of Technical Information, in such case, with respect to
trade secrets the obligation remains until such information is publicly
available through no fault of HIGHWATER.


5.5     Liability for Disclosure Subject to Section 8.3, should HIGHWATER either
directly or indirectly, disclose or use any BUTAMAX Confidential Information
contrary to the provisions of this License Agreement, it shall be responsible
for direct financial damage to Butamax and all other Liabilities that arise out
of, or relate to, such disclosure or use (including any disclosure of Technical
Information to a Competitor).


ARTICLE 6 - PAYMENTS


6.1    License payments In consideration for the grant of rights under the
BUTAMAX Intellectual Property, HIGHWATER shall pay to BUTAMAX the Payments
provided in Article 4 and Exhibit 2 of the Lease executed concurrently herewith.


6.2    Taxes To the extent HIGHWATER is required by any applicable income tax
law to withhold a portion of the payment owing to BUTAMAX hereunder, BUTAMAX
shall accept the resulting net payment as due performance under this License
Agreement. HIGHWATER shall, however, take all necessary steps to secure the
benefit of any reduction of withholding tax rate available under treaty and
shall promptly provide BUTAMAX with receipt for any tax withheld.


ARTICLE 7 - REPORTS, PAYMENT INSTRUCTIONS, AND RECORDS


7.1    Reports and Records Reporting obligations are provided in the Lease and
Easement Agreement and incorporated by reference herein. Breach of such
requirements is a breach of this License Agreement.
    






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



ARTICLE 8 -- WARRANTIES AND LIABILITIES


8.1    BUTAMAX Warranty SUBJECT TO THE TERMS HEREOF, BUTAMAX warrants that it
has the right to grant the license extended by Article 2. While it is expected
that the INTELLECTUAL PROPERTY provided by BUTAMAX under this LICENSE Agreement
will be useful to HIGHWATER to make Product on a commercial scale, BUTAMAX does
not warrant or guarantee that such results will be obtained, EXCEPT TO THE
EXTENT PROVIDED IN THE LEASE WITH RESPECT TO THE BUTAMAX UNIT PERFORMANCE TEST.
BUTAMAX shall not be liable to HIGHWATER because of any failure in operations.
There are no other warranties, express or implied, other than those expressly
extended in this Article 8 AND BUTAMAX HEREBY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
TITLE, FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, VALIDITY AND
ENFORCEABILITY OF ANY OF THE BUTAMAX PATENTS LICENSED HEREUNDER AND
NONINFRINGEMENT OF THE BUTAMAX PATENTS BY A THIRD PARTY. ***. ANY TECHNICAL
INFORMATION PROVIDED BY BUTAMAX OR ITS DESIGNEE IS MADE AVAILABLE ON AN "AS IS"
BASIS, WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY
STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND
OF WARRANTY WHETHER EXPRESS OR IMPLIED. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, Highwater will not have any claim against Butamax for lost profits.


8.2    HIGHWATER Warranty Highwater represents and warrants to Butamax that
Highwater has the necessary authorization to enter into and perform its
obligations under this license agreement and the Definitive Agreements, and that
the performance of its obligations will not conflict with its obligations to any
third party. Without limiting BUTAMAX’s remedies or causes of action for the
same, HIGHWATER covenants not to infringe BUTAMAX’s INTELLECTUAL Property
licensed hereunder by exceeding OR OTHERWISE VIOLATING the scope of license
granted herein. HIGHWATER represents and warrants that it is not sUbject to any
terms and conditions that would prevent implementation of butamax’s biobutanol
technology and that it will not enter such terms without butamax’s express
written consent. ***.


8.3    Incidental/Consequential Damages EXCEPT FOR (A) A BREACH OF ARTICLE 5
WITH RESPECT TO BUTAMAX TRADE SECRETS, (B) A BREACH WITH RESPECT TO ARTICLE 5
BASED ON ANY OTHER BUTAMAX CONFIDENTIAL INFORMATION (PROVIDED THAT SUCH BREACH
WAS THE RESULT OF BAD FAITH, NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD) OR ***,
Neither Party shall be responsible to the other for special, incidental,
exemplary, OR OTHER INDIRECT DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF
PROFITS OR LOSS OF USE DAMAGES) or consequential damages that may be incurred
pursuant to this LICENSE Agreement or performance hereunder.


8.4    Health and Safety Hazards While it is believed that the ordinary and
anticipated use of the Licensed INTELLECTUAL PROPERTY, and products made
thereby, will not result in safety or health hazards to workers or to purchasers
of such products IF USED, OPERATED, STORED, LOADED AND/OR TRANSPORTED CORRECTLY,
BUTAMAX does not warrant or guarantee against such health or safety hazards (AND
EXPRESSLY DISCLAIMS ALL SUCH WARRANTIES AND GUARANTEES). FURTHER BUTAMAX
DISCLAIMS ALL REPRESENTATIONS, WARRANTIES AND INDEMNITIES OWED FOR ANY ACTION BY
HIGHWATER TO USE THE BUTAMAX UNIT FOR ANY PURPOSE OTHER THAN AS PROVIDED HEREIN
OR IF HIGHWATER OPERATIONS THE BUTAMAX UNIT CONTRARY TO DIRECTION PROVIDED BY
BUTAMAX.


8.5    Indemnities HIGHWATER has sole responsibility for THE PLANT (INCLUDING
OPERATION THEREOF) and sale of ANY products pursuant to this LICENSE Agreement.
Accordingly,




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



to the extent permitted by the law of the State of Delaware, United States of
America, HIGHWATER shall indemnify, defend, and hold BUTAMAX and its affiliates,
officers, DIRECTORS, employees, CONTRACTORS, and consultants, (collectively,
“BUTAMAX IndemnitEes”) harmless from and against any and all claims, suits,
obligations, causes of action, liability, LOSSES, FINES, costs and damages
(including, without limitation, attorney fees and court costs), injuries to
persons (including death) or property (including, without limitation, loss of
use), product liability claims (collectively, “Liabilities”), whatever the cause
may be, based upon, arising out of, or related to (A) the acts or omissions of
HIGHWATER and its Affiliates and/or any of their employees, officers, employees,
and consultants or other persons acting on their behalf or under their control
(“HIGHWATER Parties”), in connection with HIGHWATER’s execution, delivery and
performance of, or failure to perform UNDER, this LICENSE Agreement, including
INFRINGEMENT, MISAPPROPRIATION OR OTHER VIOLATION OF ANY INTELLECTUAL PROPERTY
(EXCEPT TO THE EXTENT THAT BUTAMAX IS RESPONSIBLE FOR INDEMNIFYING the HIGHWATER
INDEMNITEES PURSUANT TO THIS SECTION FOR SUCH INFRINGEMENT), (B) FRAUD,
negligence, RECKLESSNESS or willful misconduct of any of the HIGHWATER PARTIES
IN PERFORMING ANY ACTIVITY OR MAKING ANY OMISSION, IN CONNECTION WITH THIS
LICENSE AGREEMENT, (C) BREACH BY HIGHWATER OF ANY PROVISION OF THIS LICENSE
AGREEMENT, AND (D) IMPLEMENTATION OF ANY THIRD PARTY technology or INTELLECTUAL
PROPERTY AT THE PLANT; except to the extent that such Liabilities are
established in a court of law OR ARBITRATION to have been caused solely and
directly by the FRAUD, GROSS negligence or willful misconduct, OR BREACH OF THIS
LICENSE AGREEMENT, on the part OR ON BEHALF of BUTAMAX OR ANY OF ITS AFFILIATES.


During the LICENSE term Butamax agrees to indemnify and hold Highwater and its
affiliates, officers, DIRECTORS, employees, CONTRACTORS, and consultants,
(collectively, “HIGHWATER IndemnitEes”) harmless from any and all LIABILITIES
pertaining to (1) *** and (B), subject to the receipt of required permits and
consents, that the installation and operation of the PRoject nemo facility for
the Intended purposes will conform with all applicable laws, OR (2) BREACH BY
BUTAMAx OF ANY PROVISION OF THIS LICENSE AGREEMENT, except to the extent that
such Liabilities are established in a court of law OR ARBITRATION to have been
caused solely and directly by the FRAUD, GROSS negligence or willful misconduct,
OR BREACH OF THIS LICENSE AGREEMENT, on the part OR BEHALF of HIGHWATER OR ANY
OF ITS AFFILIATES.


Further, IN THE EVENT THAT BUTAMAX HAS AN OBLIGATION TO INDEMNIFY AND/OR HOLD
HARMLESS HIGHWATER IN ACCORDANCE WITH 1(A) OF THE FOREGOING PARAGRAPH, UPON
RECEIVING WRITTEN NOTICE FROM BUTAMAX, THE PARTIES SHALL MEET TO DISCUSS THE
ACTIVITIES GIVING RISE TO SUCH INDEMNIFICATION AND SHALL REASONABLY COOPERATE TO
MITIGATE ANY RELATED DAMAGES. FOLLOWING SUCH MEETING, BUTAMAX may require at its
sole discretion, Highwater to (A) MAKE MODIFICATIONS TO THE EXTENT THAT SUCH
MODIFICATIONS DO NOT MATERIALLY ADVERSELY AFFECT THE APPLICABLE PROCESS AND/OR
(B) cease use and operation of the PROJECT NEMO FACILITY, and IN THE EVENT OF
THE FOREGOING (B), any and all Highwater Payment OBLIGATION as provided in the
Definitive Agreements shall immediately be suspended, until notified by Butamax
***.
    
If a BUTAMAX Indemnitee or HIGHWATER Indemnitee (each, an “Indemnitee”) shall
receive notice or otherwise learn of the assertion by a third party of any claim
or of the commencement by any such third party of any action with respect to
which HIGHWATER or BUTAMAX (each, an “Indemnifying Party”) may be obligated to
provide indemnification to such Indemnitee pursuant to this License Agreement
(collectively, a "Third Party Claim"), such Indemnitee shall give such
Indemnifying Party written notice thereof as promptly as practicable (and in any
event within forty-five (45) days) after becoming aware of




--------------------------------------------------------------------------------




such Third Party Claim, describing the Third Party Claim in reasonable detail.
Notwithstanding the foregoing, failure to give such notice shall not relieve the
Indemnifying Party of its obligations under this Section 8.5, except and only to
the extent that such Indemnifying Party is materially prejudiced by such
failure. An Indemnifying Party may elect (but shall not be required) to defend,
at such Indemnifying Party's own expense and by such Indemnifying Party's own
counsel (which counsel shall be reasonably satisfactory to the Indemnitee), any
Third Party Claim. Within forty-five (45) days after the receipt of notice from
an Indemnitee in accordance with this Section, the Indemnifying Party shall
notify the Indemnitee of such election, which election shall specify any
reservations or exceptions to its defense. After notice from an Indemnifying
Party to an Indemnitee of its election to assume the defense of a Third Party
Claim, such Indemnitee shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnitee; provided, however, in the event that (a) the Indemnifying Party has
elected to assume the defense of the Third Party Claim but has specified, and
continues to assert, any reservations or exceptions in such notice or (b) the
Third Party Claim involves injunctive or equitable relief, then, in any such
case, the reasonable fees and expenses of one separate counsel for all
Indemnitees shall be borne by the Indemnifying Party. If an Indemnifying Party
elects not to assume responsibility for defending a Third Party Claim, or fails
to notify an Indemnitee of its election as provided in this Section, such
Indemnitee may defend such Third Party Claim at the cost and expense of the
Indemnifying Party. The indemnified Party shall reasonably cooperate with the
Indemnifying Party in connection with a Third Party Claim.
    
Notwithstanding the foregoing, during the License Term, if any Third Party Claim
involves an allegation of infringement of any patent held by said third party in
connection with the Project Nemo Facility, HIGHWATER will promptly give notice
to BUTAMAX of said claim or litigation and BUTAMAX, at the sole cost and expense
of BUTAMAX, and under BUTAMAX’s sole authority and control, will have the sole
right to defend such Third Party Claim (subject to HIGHWATER'S indemnification
obligations set forth in this Section 8.5).


ARTICLE 9 - PATENT MAINTENANCE AND INFRINGEMENT


9.1     Patent Maintenance Nothing herein shall be construed as obligating
BUTAMAX to file or prosecute any patent application or to maintain any Patent.


9.2    Third Party Infringement Should HIGHWATER become aware of any third party
infringement, misappropriation or other violation of BUTAMAX Intellectual
Property as it pertains to the license granted herein, HIGHWATER shall timely
notify BUTAMAX and BUTAMAX may take any action, or take no action at all, at its
sole discretion. For clarity, BUTAMAX shall retain all amounts recovered in any
such action or settlement thereof.


ARTICLE 10 - GOVERNMENTAL CONTROL


10.1    Governmental Prohibition Neither Party shall be required to furnish
information over governmental prohibition or objection and BUTAMAX may supply
any information that upon advice of counsel is necessary or helpful for
prosecution of any court or patent office proceeding.


10.2    Governmental Regulation All activities of BUTAMAX and HIGHWATER pursuant
to this License Agreement shall comply with all applicable laws, rules and
regulations including, without limitation, the export control regulations of the
United States. HIGHWATER shall use its reasonable best efforts to obtain
necessary licenses, permits and approvals with respect to its obligations under
this License Agreement.    HIGHWATER will comply with all legal requirements,
including but not limited to, all




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



applicable laws, statutes, regulations, and treaties relating to the marketing,
sale, storage, shipment, and distribution of Products.


ARTICLE 11 - FORCE MAJEURE


Neither Party shall be responsible to the other Party for damages or breach of
this License Agreement, or shall be subject to termination of this License
Agreement by the other Party, for delay or failure in performance of any of the
obligations imposed by this License Agreement (other than to make payment of any
money due pursuant to this License Agreement or any of the other Definitive
Agreements), if the delay or failure is occasioned by a cause beyond the
reasonable control of (and without the fault or negligence of), that Party, such
as fire, flood, explosion, lightning, windstorm, earthquake, subsidence of soil,
failure of machinery or equipment or supply of materials, court order or
governmental interference, riot or war. The Party seeking such relief shall (a)
take all reasonable steps to overcome or minimize such delay or failure in
performance as promptly as is practical (b) promptly notify the other Party of
the nature and particulars thereof and expected duration of the delay or failure
of performance, and (c) promptly notify the other Party when the cause beyond
its reasonable control is no longer causing delay or failure in performance.
Notwithstanding the aforesaid, if either Party fails to fulfill any of its
material obligations under this License Agreement in accordance with the
foregoing sentence for a period of at least three (3) months, the other Party
may terminate the License Agreement upon thirty (30) days advance written notice
of termination, subject to the dispute resolution terms provided in Article 13.
For clarity, the terminating Party shall have all rights and remedies available
at law or in equity or otherwise arising from such breach.


ARTICLE 12 - APPLICABLE LAW


This License Agreement is acknowledged to have been made in and shall be
governed, interpreted and construed in accordance with the laws of the State of
Delaware, United States of America, excluding its conflicts of laws provisions;
provided that all questions concerning patent applications and patents shall be
decided in accordance with the federal laws of United States of America, in each
instance without regard to conflict of laws principles.


ARTICLE 13 - DISPUTE RESOLUTION


(a)     If any dispute arising out of or relating to this License Agreement is
not settled promptly in the ordinary course of business, the Parties shall seek
to resolve such dispute, first, by negotiating promptly with each other in good
faith in face-to-face negotiations. These face-to-face negotiations shall be
conducted by a designated senior management representative of each Party. If the
Parties are unable to resolve the dispute between them within twenty (20)
business days (or such period as the Parties shall otherwise agree in writing)
through these face-to-face negotiations, then any such disputes shall be
resolved in the manner set forth in subsection (b) below.


(b)    Any dispute, controversy or claim arising out of or relating to this
License Agreement, including the breach, termination or validity thereof shall
be finally resolved by arbitration in accordance with the Commercial Rules of
the American Arbitration Association (the “AAA”) then in effect ***. The place
of arbitration shall be Minneapolis, Minnesota. Recognizing the importance to
the Parties of a quick resolution of any dispute, the Parties shall provide such
information as will permit the arbitration to proceed expeditiously and shall
join in asking the arbitrators to schedule the arbitration for a date no later
than three months after appointment of the arbitrators. The Parties shall join
in requesting that such arbitration be conducted in a hearing not to exceed five
(5) consecutive business days. Further, the arbitrators are expressly authorized
to award such interim measures, including, but not limited to injunctive relief,
that they deem necessary upon the application of either Party supported by
affidavits.




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.





(c)    In the event the arbitrators have determined that a breach of this
License Agreement or that the dispute otherwise justifies the award of relief or
damages, the arbitrators shall be expressly authorized to grant such legal,
equitable and/or other relief as they deem appropriate, including specific
performance, injunctive relief and monetary damages. ***.


(d)    Prior to the appointment of the arbitral tribunal, either Party may seek
injunctive relief from any court of competent jurisdiction in order to enforce
compliance with the provisions of this Article 13 or otherwise in aid of
arbitration or to maintain the status quo or prevent irreparable harm in aid of
arbitration. The arbitrators shall have full authority to order the Parties to
request that a court modify or vacate any temporary or preliminary relief issued
by such court, and to award damages for the failure of any Party to respect the
arbitrators' orders to that effect. ***.


(e)     All offers, promises, communications, statements and actions during the
course of any informal dispute resolution process, and any non-binding mediation
or arbitration, by any Party or individual: (1) are confidential, privileged and
may not be disclosed (including by any mediator); and (2) are inadmissible, are
not discoverable and may not be used (or referred to) for any purpose, including
impeachment of any other testimony in an arbitration, judicial, administrative
or regulatory proceeding; (3) stays all statutory or contractual limitations
that limit a Party’s right to litigate.


(f)     All mediation or arbitration proceedings pursuant to this Article 13,
and awards made pursuant to such proceedings, shall be kept confidential by the
Parties, except as may be necessary for a Party to exercise its rights to appeal
a decision of an arbitral panel to an appeal tribunal or to have a court enter
judgment based on the arbitration.


(g)     The Parties may agree to private arbitration and all terms in this
Section shall apply to such private arbitration.


ARTICLE 14 - TERMINATION


14.1    Normal Termination Date This License Agreement, unless earlier
terminated as provided hereinafter, ***.


14.2    Termination as a Result of Material Breach In the event of material
breach of this License Agreement or any Definitive Agreement, the Party not in
breach may provide notice thereof to the Party in breach. The Party in breach
shall have a sixty (60) day period, after receiving said notice, to correct the
breach. If not corrected during said sixty (60) day period, ***. Failure to make
any Payment when due and violation of either Article 6 or Article 3 by HIGHWATER
shall be deemed to constitute a material breach of this License Agreement.
Termination shall be effective upon receipt of said notice and is cumulative to
other rights and remedies available at law or in equity or otherwise that the
terminating Party may have arising from the breach. BUTAMAX may terminate this
License Agreement and any Definitive Agreement automatically as provided below.


14.3    Potential Termination for Events of Default Should HIGHWATER undergo any
Event of Default, or should HIGHWATER (1) become insolvent or unable to pay its
debts as they mature, or (2) make an assignment for the benefit of creditors, or
(3) permit or procure the appointment of a receiver, trustee, or similar party
for all or substantially all of its assets related to this License Agreement or
that are provided to HIGHWATER pursuant to the terms hereof, or (4) become the
subject of, or be authorized to commence (whether by its board of directors or
such other person or entity having authority to direct HIGHWATER), any
bankruptcy, insolvency receivership, reorganization or similar proceeding by or
against HIGHWATER,




--------------------------------------------------------------------------------




or (5) experience an Event of Default as defined in the Technology Demonstration
Risk Reduction Agreement, or (6) the institution of any reorganization,
restructuring, arrangement, or other readjustment of debt plan of HIGHWATER not
involving the Bankruptcy Code, or (7) any corporate action taken by the board of
directors of HIGHWATER or such other Person having authority to direct HIGHWATER
in furtherance of any of the foregoing (1) through (6); then BUTAMAX may
terminate this License Agreement (including the licenses granted to HIGHWATER
herein) immediately upon being informed of such events. Should HIGHWATER cure
within thirty (30) days, subject to the terms of the Security and Technology
Risk Reduction Agreements, BUTAMAX will reinstate the licenses granted herein.
All of BUTAMAX's rights and remedies for such breaches or other actions are
cumulative to all other rights and remedies available at law, in equity or
otherwise, and may be exercised concurrently or separately.


14.4     Termination for Patent Challenge
(a)    BUTAMAX may terminate this License Agreement and the licenses granted
hereunder upon thirty (30) days prior written notice in the event that HIGHWATER
or any of its Affiliates initiates a challenge regarding or otherwise challenges
the enforceability or validity of any BUTAMAX Intellectual Property in any
judicial or administrative proceeding, or assists in any way in any such
challenge (including by providing funding) of the enforceability or validity of
any BUTAMAX Intellectual Property, and does not terminate, or cause the
applicable third party to terminate, such challenge within such thirty (30) day
period.


(b)    If HIGHWATER decides to challenge the validity or enforceability of any
BUTAMAX Intellectual Property, HIGHWATER covenants that it will give BUTAMAX at
least ninety (90) days’ notice thereof prior to commencement of a proceeding
that it initiates, controls, or funds in whole or in part or in which HIGHWATER
assists. Such notice shall identify all prior art that HIGHWATER intends to rely
upon in such challenge. Notwithstanding anything to the contrary herein, failure
to comply with any part of this subsection 14.4(b) shall result in automatic
termination of this License Agreement. Without limiting the foregoing, HIGHWATER
shall not be entitled to recover fees payable, if any, under the Definitive
Agreement during the course of a legal challenge or contest to the validity,
enforceability or priority of any BUTAMAX Intellectual Property, even if such
challenge or contest should be successful.


14.5    Termination in accordance with other Definitive Agreements
This License Agreement shall terminate in accordance with the terms of the other
Definitive Agreements to the extent, and subject to the terms, set forth
therein.


14.7    Effect of Early Termination on Confidential Information
Following termination of the License Agreement pursuant to Article 14.2, 14.3,
14.4, or 14.5, HIGHWATER shall thereafter cease to use BUTAMAX Confidential
Information disclosed to HIGHWATER and information derived there from. All
BUTAMAX Confidential Information and derivative information shall be returned to
BUTAMAX, or be destroyed if BUTAMAX provides written authorization, within
thirty (30) days following termination. Following termination of the License
Agreement pursuant to Article 14.2, 14.3, 14.4, or 14.5, HIGHWATER shall
thereafter cease to use BUTAMAX Intellectual Property, Improvements (as
applicable) and/or Inventions. Further immediately upon termination:
(a)    HIGHWATER shall immediately stop operating the Project Nemo Facility and
stop selling Products;
(b)     HIGHWATER shall confirm steps taken to assure (a) in writing within
sixty (60) days of the effective date of termination of this License Agreement;
and
(c)     HIGHWATER shall provide a detailed final report to BUTAMAX describing
the previous years’ operating performance up to date immediately preceding
action in (a) of the Project Nemo Facility and any other details requested by
BUTAMAX, including the confirmation provided in (b).






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



14.8    Continuing Obligations Following Termination of this License Agreement
by either Party shall not affect any rights accrued or obligations incurred
pursuant to this License Agreement prior to the effective date of such
termination to (a) abide by the obligations of non-use and confidentiality as
provided in Article 5; (b) make payment of any sum due to BUTAMAX pursuant to
Article 6, including for payment for the sale or transfer of any quantity of
Product manufactured prior to termination of this License Agreement but sold or
transferred thereafter; and, (c) furnish written reports and keep adequate
records as provided in Article 7. ***.


ARTICLE 15 - ASSIGNABILITY


For clarity, the rights, benefits, and obligations of HIGHWATER under (or
relating to) this License Agreement (including any licenses or sublicenses
granted pursuant to this License Agreement) are personal to HIGHWATER. HIGHWATER
shall not assign (including in a bankruptcy or similar proceeding) or assume in
a bankruptcy or similar proceeding this License Agreement or any rights,
benefits, or obligations under or relating to this License Agreement, in each
case whether by operation of law or otherwise, this License Agreement without
the prior written consent of BUTAMAX, which BUTAMAX may withhold in its sole
discretion. Any attempted assignment or assumption without the prior written
consent of BUTAMAX or that otherwise contravenes the terms of this License
Agreement shall be void ab initio and of no force or effect; provided that,
without limiting any provision of this License Agreement, in the event of an
attempted assignment or assumption in contravention of this Section 15, this
License Agreement (and any licenses or sublicenses granted hereunder) shall be
subject to automatic termination.




ARTICLE 16 - MISCELLANEOUS


16.1    Entire Understanding This License Agreement and the Definitive
Agreements constitute the entire agreement between the Parties on the subject
matter hereof and this License Agreement shall not be amended, altered or
changed except by a further writing signed by the Parties hereto. Any prior
representations, warranties or agreements between the Parties, whether written
or oral, pertaining to license of the Project Nemo Facility that are not
contained in this License Agreement are superseded by this License Agreement.


16.2     Intentionally Left Blank


16.3    Relationship of the Parties Nothing herein contained shall be deemed to
create a joint venture, agency or partnership relationship between the Parties
hereto. Neither Party shall have any power to enter into any contracts or
commitments in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect.


16.4     Bankruptcy Code 365(n) The Parties acknowledge and agree that this
License Agreement is for the purposes of Section 365(n) of the United States
Bankruptcy Code a license of rights to “intellectual property” as defined under
Section 101(56) of the U.S. Bankruptcy Code. Except as expressly permitted by
this License Agreement, this License Agreement cannot be assumed or assumed and
assigned by a trustee or debtor-in-possession in bankruptcy of HIGHWATER as set
forth in Section 365(c)(1) of the United States Bankruptcy Code or any similar
provisions of state or federal law, provided the party assuming or the party to
whom such is assigned is not a Competitor as defined in the Agreements and
executes an Agreement confirming that it is bound to all the terms and
provisions of the Agreements by and between Highwater and Butamax.






--------------------------------------------------------------------------------




16.5    Reservation of Rights Except as is specifically provided herein, nothing
in this License Agreement or any Definitive Agreement shall be construed to
limit the rights of BUTAMAX or its Affiliates in any way. It is specifically
understood by the Parties that BUTAMAX reserves the right itself or through its
Affiliates to practice any BUTAMAX Intellectual Property and to license, assign
or otherwise transfer such rights to other parties for any purpose whatsoever.
Nothing in this License Agreement or any Definitive Agreement shall be construed
as obligating BUTAMAX to grant any additional rights to any existing or future
BUTAMAX Intellectual Property to HIGHWATER beyond the scope of the license grant
provided herein.


16.6    Severability In case any one or more of the provisions contained in this
License Agreement shall be invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall consult and use their best efforts to agree upon a
valid and enforceable provision that shall be a reasonable substitute for such
invalid or unenforceable provision in light of the intent of the License
Agreement.


16.7    Amendment; Waiver Any provision of this License Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Parties hereto, or in the case of a waiver, by
the Party against whom the waiver is to be effective. A waiver of any breach of
any provision of this License Agreement shall not be construed as a continuing
waiver of other breaches of the same or other provisions of this License
Agreement.


16.8    Headings and Subheadings The headings and subheadings in this License
Agreement are included herein for ease of reference only and have no legal
effect and shall not be used in interpreting this License Agreement.


16.9    Interpretation For clarity, the rules of interpretation set forth in
Section 1 of the Lease are incorporated herein by reference and shall apply as
if fully set forth herein mutatis mutandis.


16.10    Security Agreement Notwithstanding anything to the contrary herein, all
rights and remedies available to BUTAMAX under the Security Agreement shall be
available to BUTAMAX herein.


16.11    Notices Service of all notices under this License Agreement shall be
sufficient and deemed given if delivered personally or sent by facsimile (with
confirmation of receipt), by registered or certified mail, return receipt
requested, postage prepaid, by nationally recognized overnight courier service,
at the address hereinafter set forth, or to such address as such party may
provide in writing from time to time.


If to BUTAMAX:


Chief Operating Officer
Butamax Advanced Biofuels, LLC
Building 356, DuPont Experimental Station
Wilmington, DE 19880
 
If to HIGHWATER:


Chief Executive Officer
Highwater Ethanol LLC
24500 U.S. 14
Lamberton, MN






--------------------------------------------------------------------------------




16.12    No Third Party Beneficiaries This License Agreement is solely for the
benefit of the Parties hereto and is not intended to confer upon any other
person or entity except the Parties hereto any rights or remedies hereunder.


16.13    Successors and Assigns This License Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns.


16.14    Counterparts This License Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart.


16.15    Expenses Except as otherwise expressly provided in this License
Agreement, all costs and expenses incurred in connection with this License
Agreement and the actions contemplated hereby shall be borne by the Party
incurring such expenses.






[SIGNATURE PAGE FOLLOWS]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this License Agreement by their
duly authorized representatives and have entered the Effective Date on the first
page hereof.


Highwater Ethanol LLC
Butamax Advanced Biofuels LLC
By: /s/ Brian Kletscher
By: /s/ Brenda Head
Name: Brian Kletscher
Name: Brenda Head
Title: CEO
Title: VP-US Commercialization
Date: 9/27/2013
Date: 25 Sept 2013









--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



TECHNOLOGY LICENSE AGREEMENT


EXHIBIT 1 - Description of BUTAMAX INTELLECTUAL PROPERTY and Technical
Information


***






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



TECHNOLOGY LICENSE AGREEMENT


EXHIBIT 2 - Technical Services details and transmittal of information between
BUTAMAX and HIGHWATER


***




